Exhibit 10.1

SOFTWARE SUPPLY AND LICENSE AGREEMENT

This SOFTWARE SUPPLY AND LICENSE AGREEMENT (“Agreement”) is effective as of the
24th day of August, 2012 (“the Effective Date”) between Triton Distribution
Systems, Inc., a Colorado corporation with offices at 105 Barbaree Way, Tiburon,
CA  94920 (“Triton”), and Privileged World Travel Club, Inc., a Delaware
corporation, (“Privileged”), having offices at 1 Blackfield Drive, Tiburon,
California 94920.

RECITALS



a.

Triton is the owner proprietary software known as “Reservation ExpertTM,” an
online complete consumer travel reservation engine.



b.

Privileged seeks to acquire from Triton a non-exclusive right and license (the
“License”) to use, reproduce and market the Reservation Expert software (the
“Software”), solely for the purpose of servicing the members, clients, and
customers of Privileged and any parent or subsidiary entity. Through
Privileged’s use of the License, Privileged’s members, clients, and customers
will be able to make travel reservations, book airline seats, issue airline
tickets, book hotels, cars and holiday packages, cruises and other holiday
destination packages worldwide from the Privileged website.



c.

Triton is willing to grant to Privileged the aforementioned License subject to
the terms and conditions contained herein.

AGREEMENT

In consideration of the mutual promises herein set forth and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:






1.

License.






1.1.

Subject to Privileged’s compliance with its obligations herein, Triton hereby
grants to Privileged a limited, non-transferable, nonexclusive,
non-sub-licensable (except as expressly provided for herein), right and license
to use the items described on EXHIBIT A and Improvements (as defined below)
(collectively, the “Licensed Software”) to be used worldwide, solely for the
purpose of developing, manufacturing, integrating, marketing, and licensing an
online travel product (the “Privileged Online Travel Product”) while
incorporating the Licensed Software.  Privileged shall be required to
incorporate the Licensed Software into all Privileged Online Travel Product
seats leased or licensed to any third party.  For purposes of this Agreement,
“Improvements” shall mean all versions, updates, corrections, improvements,
advances, developments, modifications, enhancements, variations, revisions,
adaptations, or extensions of feature sets of any of the Software, created or
acquired on or after the Effective Date, including all Intellectual Property
Rights therein or associated therewith.  “Improvements” shall also mean, with
respect to all versions, updates, corrections, improvements, advances,
developments, modifications, enhancements, variations, revisions, adaptations,
or extensions within the scope of backup software that receives file
notifications and file modification updates directly at the kernel level, in
each case, created or acquired on or after the Effective Date and including all
Intellectual Property Rights therein or associated therewith.






1.2.

Notwithstanding Section 1.1, Privileged is permitted to sub-license the Licensed
Software to members, clients, and customers of Privileged and the end-user
customers of Privileged, provided that such sublicense right shall be limited
solely to permit end users to use the Licensed Software in connection with the
Privileged Online Travel Product.  Privileged is expressly prohibited from
sub-licensing the Licensed Software separate from the Privileged Online Travel
Product.






1.3.

Privileged, by appropriate contractual restrictions, shall preclude
sub-licensees from: (i) decompiling, disassembling or otherwise reverse
engineering or modifying in any manner the Licensed Software; (ii) removing any
Licensed Software identification, copyright or any other notices and (iii)
distributing or copying the Licensed Software.






1.4.

Except as expressly provided for herein, Privileged agrees not to use Licensed
Software in conjunction with any software that is obtained under a license that
requires Privileged to redistribute Licensed Software.





1




--------------------------------------------------------------------------------






2.

Duration of License.  The License shall commence on the Effective Date and shall
continue for an initial term of two years from the Effective Date (the “Term”),
or until terminated in accordance with the provisions of Section 10.  The
Parties may renegotiate annual extensions thereafter.






3.

Reserved Rights.  All right, title and interest in and to the Licensed Software
(including the ownership thereof), and any related and applicable copyrights,
trade secret rights, patents or patent applications shall be the sole and
exclusive property of Triton.  Except to the extent of the rights expressly
granted herein to Privileged and any of its sub-licensees, neither Privileged
nor any of its sub-licensees shall acquire any right, title or interest in or to
the Licensed Software.  In addition to the rights reserved by Triton to the
Licensed Software herein, all other intellectual property of the parties shall
be the sole and exclusive property of such party and this Agreement shall not
grant rights to any such intellectual property to the other party.






4.

Software Specification.  The Licensed Software shall be defined as the current
version of the Reservation Expert, with the specifications as set forth on
Exhibit A, together with all Improvements.






4.1

If Privileged requires a configuration of the Licensed Software different from
that listed herein, Privileged shall provide such request to Triton in writing.
 Triton may, in its sole discretion, modify the Licensed Software accordingly
for an additional fee.






5.

Delivery, Testing, and Acceptance of Software






5.1.

Delivery.  Triton, will deliver to Privileged on or before September 1, 2012,
working installations of the Licensed Software, unless such deadline is extended
pursuant to agreement by the Parties.






5.2.

Testing and Acceptance of Software. Upon receipt of the Licensed Software,
Privileged shall have fifteen (15) days to inspect and test the Licensed
Software to determine if it substantially conforms to the requirements of the
specifications set forth in Section 4 above.  Privileged will notify Triton in
writing of any deviations from the specifications set forth in Section 4 within
such fifteen (15) day period (the “Exceptions Notice”).  Should Privileged fail
to provide an Exceptions Notice within the appropriate time frame, the Licensed
Software shall be deemed accepted and in compliance with the specifications set
forth in Section 4.  Upon receipt by Triton of the Exceptions Notice, if any,
Triton shall have fifteen (15) days to modify the Licensed Software to conform
to the specifications set forth in Section 4.






6.

Payments and Fees.






6.1

License Fee.

In consideration of the grant of the license of the Licensed Software hereunder,
Privileged shall pay to Triton, not later than fifteen (15) days following the
execution of this Agreement, the sum of One Hundred Fifty Thousand Dollars
($150,000), as a one-time license fee (the “License Fee”) for the Licensed
Software.






6.2

Royalty Fees.  On an ongoing basis, and for the Term of this Agreement,
Privileged shall pay to Triton an annual royalty payment (the “Royalty Fee”) of
Two Million Dollars ($2,000,000).






6.3

Payment Terms.  The Royalty Fee shall be payable annually on the anniversaries
of the Effective Date of this Agreement; provided, however, that Privileged may
prepay all or any portion of the annual Royalty Fee in its discretion.






7.

Support.   Privileged and/or its partners will respond to all support and
maintenance inquires to the extent it is able.  In the event Privileged is
unable to address bugs or other scenarios, Triton shall provide support to
Privileged so that Privileged may provide the required support to end users.





2




--------------------------------------------------------------------------------






8.

Confidentiality.






8.1.

Each of Privileged and Triton acknowledges that the Confidential Information of
the other party is the exclusive property of such party and that any publication
or disclosure to third parties of the Confidential Information, except as
expressly authorized herein, may cause immediate and irreparable harm to Triton
and/or Privileged respectively, which may be subject to both injunctive and
monetary relief.  Each party shall take reasonable steps to maintain the
confidentiality of the Confidential Information of the other party and in no
event shall either party provide less than the amount of care such party uses to
safeguard its own Confidential Information.






8.2.

Neither party shall, without prior written consent of the non-disclosing party,
disclose, provide, or make available any of the non-disclosing party’s
Confidential Information in any form to any persons, except to employees of the
disclosing party whose access is necessary to enable the disclosing party to
exercise its rights under the License and as required by law.  In the event that
disclosure is required by law, the disclosing party shall provide the
non-disclosing party prompt written notice to permit the non-disclosing party an
opportunity, if it so elects, to oppose the disclosure.






8.3.

Each party shall require any employee having such access to agree to maintain
the confidentiality of the non-disclosing party’s Confidential Information.






8.4.

Each party shall require all sub-licensees, agents or employees having access to
the non-disclosing party’s Confidential Information to agree to maintain the
confidentiality of the Confidential Information in accordance with the terms
herein and shall be liable for any breach related thereto.






8.5.

In the event of a breach or threatened breach of this Section during the term
hereof and at any time thereafter, the non-breaching party may be entitled to a
preliminary restraining order or injunction enjoining the breaching party, the
breaching party’s agents or employees and any other person or entity acting on
the breaching party’s behalf or at the breaching party’s direction or request or
with the breaching party’s assistance or cooperation, from disclosing all or any
part of the non-breaching party’s Confidential Information.  In addition to or
in lieu of the above, the non-breaching party may pursue all other remedies
available to it for such breach or threatened breach, including the recovery of
damages.






8.6.

For purposes of this Agreement “Confidential Information” shall mean the
Licensed Software (with respect to Triton), any associated materials (with
respect to Triton), codes, and all other information, documents, records or
instruments exchanged or provided by either party pursuant to this Agreement.






9.

Events of Default.






9.1.

By Privileged.   The occurrence of any one or more of the following events with
respect to Privileged shall constitute an event of default hereunder
(“Privileged Event of Default”):






·

If Privileged shall fail to pay any amount due hereunder within fifteen (15)
days of the date the amount becomes due and payable;



·

Privileged shall become insolvent or shall make an assignment for the benefit of
creditors, or if any petition is filed by or against Privileged under any
provision of any state or federal law or statute alleging that Privileged is
insolvent or unable to pay its debts as they mature;



·

If an involuntary petition shall be filed against Privileged seeking bankruptcy
or reorganization, and such petition or complaint shall not have been dismissed
within sixty (60) days of the filing thereof; or an order, order for relief,
judgment or decree shall be entered by any court of competent jurisdiction or
other competent authority approving such a petition or complaint seeking
reorganization;



·

The failure of Privileged to have discharged within a period of twenty (20) days
after its commencement, any attachment, sequestration, or similar proceedings
against any of Privileged’s assets; and



·

Privileged’s material breach of any terms of this Agreement.





3




--------------------------------------------------------------------------------






9.2.

Upon the occurrence of a Privileged Event of Default, Triton shall have the
following rights and remedies, provided Triton gives written notice of such
Privileged Event of Default and such default is not corrected within twenty (20)
days after written notice, except as otherwise set forth herein:






·

Unless Triton elects otherwise, the entire unpaid amount hereunder shall become
immediately due and payable in full with costs of suit and reasonable attorney’s
fees for collection without further notice or demand on Privileged;



·

Triton may terminate this Agreement; and



·

Triton may exercise any and all rights and remedies available to it under
applicable law.






9.3.

By Triton.  The occurrence of any one or more of the following events with
respect to Triton shall constitute an event of default hereunder (“Triton Event
of Default”):






·

Triton shall become insolvent or shall make an assignment for the benefit of
creditors, or if any petition is filed by or against Triton under any provision
of any state or federal law or statute alleging that Triton is insolvent or
unable to pay its debts as they mature;



·

If an involuntary petition shall be filed against Triton seeking bankruptcy or
reorganization , and such petition or complaint shall not have been dismissed
within sixty (60) days of the filing thereof; or an order, order for relief,
judgment or decree shall be entered by any court of competent jurisdiction or
other competent authority approving such a petition or complaint seeking
reorganization;



·

The failure of Triton to have discharged within a period of twenty (20) days
after its commencement, any attachment, sequestration, or similar proceedings
against any of Triton’s assets; and



·

Triton’s material breach of any terms of this Agreement.






9.4.

Upon the occurrence of a Triton Event of Default, Privileged shall have the
right to terminate this Agreement, provided Privileged gives written notice
thereof and such default is not corrected within twenty (20) days after written
notice, except as otherwise set forth herein.






10.

Termination.  This Agreement will remain in effect until the earlier to occur
of: (i) December 31, 2020; (ii) termination in accordance with Section 9; and
(iii) written agreement both parties.  In the event of termination of this
Agreement:






10.1

Any additional software developed by Privileged completely separate from the
Licensed Software shall remain the property of Privileged and Privileged shall
have the right to distribute this developed software in its possession as of the
effective date of such termination.






10.2

Except for the copies of Licensed Software reasonably required by Privileged to
provide continuing support to its customers of the Licensed Software, Privileged
shall return to Triton all the Licensed Software and other materials (including
all copies) in its possession or control disclosing the Confidential
Information.  Furthermore, Privileged shall take such further steps as may be
reasonably required by Triton to protect the Confidential Information.






10.3

Section 10 shall survive any termination of this Agreement.






11.

Copyright.






11.1.

Privileged shall not copy any part of the Licensed Software except for backup or
archival purposes.






11.2.

Privileged shall not permit any other person or entity to copy any of the
Licensed Software.






11.3.

Privileged shall include on all authorized copies made by it of the Licensed
Software, all proprietary, copyright, trade secret and patent legends, in the
same form and location as any legend appearing on the Licensed Software, or in
any other form and location reasonably specified by Triton from time to time in
writing.






11.4.

The inclusion of a copyright notice on any of the Licensed Software shall not
cause, or be construed to cause, it to be a published work.





4




--------------------------------------------------------------------------------






11.5.

Privileged shall maintain a record of, and provide a copy to, Triton of the
number and location of all originals and copies of the Licensed Software.
 Triton shall not use such record to directly market or contact Privileged’s
customers for the purpose of soliciting business or feedback from such
customers.  Notwithstanding anything set forth in this Agreement to the
contrary, Triton shall not be restricted from marketing or soliciting customers
listed in the record through general marketing efforts (i.e. internet, mass
advertisements, etc.) or customers listed in the record that are current
customers of Triton.






12.

LIMITATIONS OF LIABILITY.  NEITHER TRITON NOR ANY OF ITS SUPPLIERS SHALL BE
LIABLE TO PRIVILEGED OR ITS DISTRIBUTION PARTNERS (WHETHER UNDER CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR ANY OTHER LEGAL OR EQUITABLE THEORY) FOR ANY
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOST PROFITS, EVEN IF TRITON HAS
BEEN MADE AWARE OF THE POSSIBILITY OF SUCH DAMAGES. THE FOREGOING ALLOCATION OF
RISK IS REFLECTED IN THE PRIVILEGED FEE CHARGED UNDER THIS AGREEMENT.






13.

RELATIONSHIPS OF THE PARTIES.  Nothing contained herein shall be construed to
place the parties in the relationship of partners, joint venturers, agency or
master/servant.  Neither party has the power to obligate or bind the other in
any matter whatsoever.






14.

NOTICES.  All notices or other communications which are required to be given
hereunder shall be in writing and shall be sent to the address of the party set
out in this Agreement or such other address as the party may designate by notice
given in accordance with the provisions of this Section 14.  Any such notice may
be delivered personally, by certified mail, return receipt requested, email or
facsimile and shall be deemed to have been served if by hand when delivered, if
by mail on the second day after the mailing thereof, or if by email or
facsimile, upon confirmation of its receipt.






15.

ASSIGNMENT.  Neither this Agreement nor any other rights hereunder shall be
assigned or otherwise transferred in any manner by either party without the
prior written consent of the other party.  Notwithstanding anything to the
contrary contained herein, both party’s rights and obligations hereunder may be
assigned to: (i) any affiliate of such party; and (ii) any third party who
acquires substantially all the business of such party to which this Agreement
relates, whether by merger, purchase of such party’s stock or assets, or
otherwise, but only if such successor agrees in writing to be bound by all the
terms and conditions of this Agreement, which writing is provided to the other
party hereto.  In no event shall this Agreement be assignable by either party if
such assignment or transfer is to a competitor of the other party.






16.

ENTIRE AGREEMENT.  This Agreement sets forth the entire agreement and
understanding between the parties and supersedes and cancels all previous
negotiations, agreements, commitments, and writings in respect of the subject
matter hereof and there are no understandings representations, conditions,
warranties, expressed or implied, statutory or otherwise made or assumed by the
parties, other than those expressly contained in this Agreement.  No party shall
be bound by any term, clause, provision or conditions save as expressly provided
herein or as duly set forth on or subsequent to the Effective Date of this
Agreement in writing signed by duly authorized officers of the parties.






17.

PRESS RELEASES.  Neither party may publicly release any information pertaining
to this Agreement, including by way of a press release, without the consent of
the other party.






18.

SEVERABILITY.  In the event of an enforceable decision or statutory directive
declaring invalid an essential part of this Agreement, without which this
Agreement would not have been entered into, this Agreement may, at the option of
either party, be terminated upon giving written notice; provided, however, that
the parties must agree, in the exercise of reasonable business judgment, that
the decision or directive satisfies the terms of this provision and the parties
comply with its respective obligations up to and through the date of such
decision or directive.  Except as aforesaid, if any term, clause, provision, or
condition of this Agreement is similarly adjudged invalid for any reason
whatsoever, such invalidity shall not affect the validity or operation of any
other term, clause, provision or condition and such invalid term, clause,
provision or condition shall be deemed to have been deleted from this Agreement.





5




--------------------------------------------------------------------------------






19.

WAIVER.  No forbearance, delay or indulgence by either party in enforcing the
provisions of this Agreement shall prejudice or restrict the rights of that
party nor shall any waiver of its rights operate as a waiver of any subsequent
breach.  No right, power, or remedy herein conferred upon or reserved for either
party is exclusive of any other right, power or remedy available to that party
and each such right, power or remedy shall be cumulative.  No waiver by either
party of its rights hereunder shall be valid unless it is in writing signed by
that party.






20.

GOVERNING LAW.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Nevada.  The prevailing party in any lawsuit
brought under the terms of this Agreement shall be awarded reasonable attorney’s
fees and costs.






21.

COMPLIANCE WITH LAWS.  The parties shall comply with all applicable federal,
state and local laws, regulations including, but not limited to, U.S.
restrictions on the export, re-export, transfer, diversion or disclosure,
directly or indirectly, of any technology, product, services licensed or
purchased pursuant to this Agreement.






22.

AMENDMENT.  No supplement, amendment or modification of this Agreement shall be
binding unless executed in writing by the parties hereto.  






23.

BINDING AGREEMENT.  This Agreement shall be binding upon, and inure to the
benefit of, the parties and their respective legal representatives, successors
and assigns as set forth herein.  






24.

AUTHORITY.  Each party has the full right, power and authority to enter into
this Agreement and to consummate the transaction contemplated hereby.  Neither
the execution nor delivery of this Agreement nor the consummation of the
transaction contemplated hereby conflicts with, constitutes a breach, violation,
or termination of any provision of any agreement to which either party is bound.






25.

COUNTERPARTS; FACSIMILE.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The parties agree that a
facsimile signature shall constitute an original hereunder.






26.

HEADINGS. The section headings in this Agreement are for ease of reference only
and shall not affect the interpretation or construction of this Agreement.






PRIVILEGED WORLD TRAVEL CLUB, INC.

TRITON DISTRIBUTION SYSTEMS, INC.

(formerly APEX 4, Inc.)









Signature: /s/ Gregory Lykiardopoulos

Signature: /s/ Gregory Lykiardopoulos






Print Name:  Gregory Lykiardopoulos

Print Name: Gregory Lykiardopoulos






Title: President, CEO, Chairman of the Board

Title: Chairman, CEO









Date:  August 21, 2012

Date:  August 21, 2012











6


